Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the merchandise involved in said appeals consists of articles made of rayon, similar to the rayon articles the subject of United States v. Nippon Dry Goods Co., Reap. Dec. 5006, and the record therein has been admitted in evidence in this case; that the appraised values of said rayon articles, less any additions made by the importers by reason of the so-called Japanese consumption tax, represent the prices at or about the dates of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from whence exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, and that there were no higher foreign values.
On the agreed facts, I find and hold the proper dutiable export values of the merchandise covered by said appeals to be the values *387found by the appraiser, less any additions made by the importers by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.